          Case 6:15-cr-06132-FPG Document 43 Filed 08/31/20 Page 1 of 4




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                                                                       Case # 15-CR-6132-FPG
v.
                                                                       DECISION AND ORDER

WILLIAM MARTIN,

                                      Defendant.


                                        BACKGROUND

       On August 27, 2020, Defendant William Martin, filed a pro se motion seeking a

recommendation from the Court that he be placed in a residential reentry center (“RRC”) for ten

to twelve months. ECF No. 41. Following Defendant’s guilty plea, the Court sentenced Defendant

on March 14, 2016 to 120 months in the Federal Bureau of Prisons (“BOP”). ECF Nos. 30, 31.

Defendant is currently projected to be released on December 27, 2023. ECF No. 36 at 1. On August

26, 2020, Defendant filed a letter seeking the Court’s advice regarding a detainer. ECF No. 42.

For the following reasons, Defendant’s motion and request for advice are DENIED.

                                          DISCUSSION

I.     RRC Placement

       “The [BOP] has exclusive authority to designate the facility where prisoners will serve a

sentence and to order a transfer from one facility to another.” United States v. Venkataram, No.

06-CR-102, 2016 WL 11448569, at *2 (S.D.N.Y. Dec. 12, 2016) (internal quotation marks

omitted). In deciding where to house an inmate, the BOP is required to weigh a number of

considerations, including “any statement by the court that imposed the sentence . . . recommending

a type of penal or correctional facility as appropriate.” 18 U.S.C. § 3621(b)(4); see also 18 U.S.C.




                                                 1
          Case 6:15-cr-06132-FPG Document 43 Filed 08/31/20 Page 2 of 4




§ 3624(c)(1) (“The Director of the [BOP] shall, to the extent practicable, ensure that a prisoner

serving a term of imprisonment spends a portion of the final months of that term (not to exceed 12

months), under conditions that will afford that prisoner a reasonable opportunity to adjust to and

prepare for the reentry of that prisoner into the community. Such conditions may include a

[RRC].”). 1

        Defendant is not arguing that the BOP failed to weigh these considerations. Instead,

Defendant is asking the Court to recommend that he be placed in a specific type of correctional

facility, a RRC, more commonly known as a halfway house, for ten to twelve months. ECF No.

41 at 1. Defendant asks for this recommendation based on his participation in classes, his strong

family ties, and his commitment to leading a life free of crime. Id. at 2. Defendant indicates that

he wants additional RRC time to attend his daughter’s high school graduation, to attend community

college, to reestablish ties with his other children and fiancée, and to work at a job he has lined up

post release. Id.

        Although the Court has no objection to Defendant’s placement in a RRC for a portion of

his sentence, the Court “declines . . . to independently recommend such a placement” for a specific

length of time. Venkataram, 2016 WL 11448569, at *2. Other courts in this Circuit have declined

to issue such recommendations under similar circumstances. United States v. Henderson, No. 15-

CR-487, 2019 WL 1460402, at *2–3 (S.D.N.Y. Mar. 18, 2019) (declining to issue recommendation

where the defendant claimed he had “availed himself of every opportunity available . . . to be

reformed” but failed to provide specifics); United States v. Accardi, No. 11-CR-12, 2013 WL

1903559, at *1 (S.D.N.Y. May 7, 2013) (declining to issue recommendation because “laws and



1
 Although 18 U.S.C. § 3624(c)(1) refers specifically to community correctional facilities, a RRC is a form
of community correctional facility. United States v. Henderson, No. 15-CR-487, 2019 WL 1460402, at *2
n.2 (S.D.N.Y. Mar. 18, 2019).



                                                    2
          Case 6:15-cr-06132-FPG Document 43 Filed 08/31/20 Page 3 of 4




regulations governing the placement of prisoners within the BOP system grant the BOP broad

discretion over inmate placement, and permit the BOP to make placement decisions in light of

available resources” (internal quotation marks omitted)); United States v. Dove, No. 95-CR-232,

2012 WL 13186384, at *1 (N.D.N.Y 2012) (declining to issue recommendation where defendant

claimed he needed halfway house placement “in order to secure housing, employment and re-

establish his ties with family and the community”). Although this Court would consider issuing

such a recommendation in a particularly compelling case, the BOP is generally in a better position

to determine whether such a placement is appropriate. The Court commends Defendant for his

educational efforts and his commitment to becoming a productive member of society, but

Defendant has not cited any considerations that persuade the Court to issue the requested

recommendation.

II.    Detainer

       Defendant seeks advice from the Court regarding a detainer related to a “state case.” ECF

No. 42 at 1. He claims that, because of the detainer, he is not permitted to use the BOP’s computers.

Id. at 2. The Court cannot provide the Defendant with legal advice. Carpenter v. Greiner, No. 00-

CV-2083, 2000 WL 1051876, at *2 (S.D.N.Y. July 31, 2000). And while “[a] document filed pro

se is to be liberally construed,” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal quotation

marks omitted), Defendant has not alleged facts that give this Court cause to review either his

detainer or his prohibition from the use of computers. Accordingly, Defendant’s request is denied.

                                         CONCLUSION

       For the foregoing reasons, the Court DENIES Defendant’s Motion for Recommendation

for RRC Placement, ECF No. 41, and DENIES Defendant’s letter request for the Court’s advice

regarding a detainer, ECF No. 42.




                                                 3
        Case 6:15-cr-06132-FPG Document 43 Filed 08/31/20 Page 4 of 4




      IT IS SO ORDERED.

Dated: August 31, 2020
       Rochester, New York
                                          ______________________________________
                                                HON. FRANK P. GERACI, JR.
                                                         Chief Judge
                                                  United States District Court




                                      4
